Citation Nr: 0611202	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, and from October 1984 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim.

The veteran provide testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2005, a 
transcript of which is of record.

The veteran has submitted additional evidence directly to the 
Board, accompanied by a waiver of initial consideration of 
this evidence by the agency of original jurisdiction (AOJ) in 
accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran engaged in combat while on active duty.

3.  The record tends to show that the veteran has PTSD due to 
the trauma he experienced while engaged in combat.


CONCLUSION OF LAW

Service connection is warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  For the reasons stated below, the Board finds that 
the veteran is entitled to a grant of service connection for 
PTSD.  Accordingly, no further discussion of the duties to 
assist and/or notify is warranted based upon the facts of 
this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, the 
record indicates that the veteran engaged in combat during 
active service.  For example, his DD Form 214 for the July 
1970 to January 1972 period of active duty reflects he 
received the Combat Infantryman Badge, as well as the Vietnam 
Service Medal.  The provisions of 38 U.S.C.A. § 1154(b) 
provides that in the case of any veteran who engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service-
connection in each case shall be recorded in full.  
Accordingly, the veteran's account of traumatic experiences 
while engaged in combat must be accepted as true unless 
rebutted by clear and convincing evidence to the contrary.

In the instant case, the record reflects that the veteran's 
claim was denied below due to the absence of a competent 
medical diagnosis of PTSD.  For example, on an April 2004 VA 
examination, a VA psychologist diagnosed generalized anxiety 
disorder, rule-out psychotic disorder not otherwise specified 
(NOS).  Further, the examiner stated that it did not appear 
from the testing and interview that the veteran had PTSD.  
The examiner acknowledged that the veteran had many of the 
same symptoms of PTSD in the 4 clusters, but the veteran's 
reaction to the trauma did not appear to meet the second part 
of the trauma criteria.

However, following his December 2005 hearing, the veteran 
submitted private medical records dated from 2004 to 2005 
directly to the Board accompanied by a waiver of initial 
consideration of this evidence by the AOJ.  In pertinent 
part, records dated in September 2004 note that he had 
military service in Vietnam from 1970 to 1972, and show 
diagnoses of PTSD and depressive disorder NOS.  As such, 
there does appear to be competent medical evidence of PTSD 
based upon the veteran's account of what occurred while 
engaged in combat in Vietnam.  Subsequent records reflect 
ongoing psychological treatment for these problems by a 
private clinical psychologist.  

The Board acknowledges that there is no indication of 
treatment for psychiatric problems in the veteran's service 
medical records for his July 1970 to January 1972 period of 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his separation examination.  
Further, he successfully completed a subsequent period of 
service with the Army National Guard from October 1984 to 
January 1992, and the evidence assembled for review does not 
show a post-service diagnosis of PTSD until several years 
after both periods of active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Nevertheless, the Board cannot ignore the fact that there is 
competent medical evidence showing a current diagnosis of 
PTSD, apparently based upon the veteran's account of what 
occurred during active service.  See Colvin, supra.  
Moreover, as stated above, his account of traumatic 
experiences while engaged in combat must be accepted as true 
pursuant to 38 U.S.C.A. § 1154(b) because there is no clear 
and convincing evidence to the contrary in this case.

The Board further notes that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


